Third District Court of Appeal
                                State of Florida

                            Opinion filed May 30, 2018.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-1299
                          Lower Tribunal No. 07-12974
                              ________________

                               Anthony Rogers,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Christina L. Dominguez, Assistant
Attorney General, for appellee.


Before SUAREZ, LUCK, and LINDSEY, JJ.

      PER CURIAM.

      Anthony Rogers appeals from his conviction and sentence pursuant to a

finding of violation of probation. Both parties agree that, because the trial court
did not issue a written order of violation of probation stating the evidence and

grounds for revocation, the case must be remanded with directions to render a

written order of probation.

      We therefore remand to the trial court solely to provide a written order of

violation of probation that contains the evidence and grounds necessary to support

revocation of Rogers’ probation.

      Remanded with instructions.




                                        2